                                    Case 4:82-cv-00866-DPM Document 5621-3 Filed 06/01/20 Page 1 of 1

PCSSD                                                                                                                                    PAGE NUMBER:    1
DATE: 05/27/2020                                 PULASKI COUNTY SPECIAL SCHOOL DISTRICT                                                  ACCTPA21
TIME: 17:16:52                                          CHECK REGISTER - BY FUND

SELECTION CRITERIA: transact.vend_no='32245'
ACCOUNTING PERIOD: 11/20


     FUND - 2387 - M TO M REVENUE

CASH ACCT CHECK NO   ISSUE DT VENDOR    NAME                     BUDGET UNIT        ACCNT   ----DESCRIPTION----              SALES TAX              AMOUNT

01010       349958   06/20/14   32245   UNIVERSITY   OF   ARK.   2387199012899200   63410   INITIAL      PAY   C   W   DON        0.00           18,477.07
01010       349958   06/20/14   32245   UNIVERSITY   OF   ARK.   2387199012799200   63410   INITIAL      PAY   C   W   DON        0.00           10,226.03
01010       349958   06/20/14   32245   UNIVERSITY   OF   ARK.   2387199015199200   63410   INITIAL      PAY   C   W   DON        0.00           23,173.14
01010       349958   06/20/14   32245   UNIVERSITY   OF   ARK.   2387199013699200   63410   INITIAL      PAY   C   W   DON        0.00           15,975.42
01010       349958   06/20/14   32245   UNIVERSITY   OF   ARK.   2387199012599200   63410   INITIAL      PAY   C   W   DON        0.00           14,702.65
01010       349958   06/20/14   32245   UNIVERSITY   OF   ARK.   2387199012399200   63410   INITIAL      PAY   C   W   DON        0.00           17,445.69
TOTAL CHECK                                                                                                                       0.00          100,000.00

01010       350565   07/11/14   32245   UNIVERSITY   OF   ARK.   2387199012399200   63410   YR    FUND   #279254                  0.00          564,077.36
01010       350565   07/11/14   32245   UNIVERSITY   OF   ARK.   2387199012599200   63410   YR    FUND   #279254                  0.00          475,385.95
01010       350565   07/11/14   32245   UNIVERSITY   OF   ARK.   2387199013699200   63410   YR    FUND   #279254                  0.00          516,538.77
01010       350565   07/11/14   32245   UNIVERSITY   OF   ARK.   2387199015199200   63410   YR    FUND   #279254                  0.00          749,265.02
01010       350565   07/11/14   32245   UNIVERSITY   OF   ARK.   2387199012799200   63410   YR    FUND   #279254                  0.00          330,641.57
01010       350565   07/11/14   32245   UNIVERSITY   OF   ARK.   2387199012899200   63410   YR    FUND   #279254                  0.00          597,425.33
TOTAL CHECK                                                                                                                       0.00        3,233,334.00

01010       365496   07/10/15   32245   UNIVERSITY   OF   ARK.   2387199012599200   63410   YR2    FUNDING     DONALDS            0.00          483,134.36
01010       365496   07/10/15   32245   UNIVERSITY   OF   ARK.   2387199013699200   63410   YR2    FUNDING     DONALDS            0.00          465,879.57
01010       365496   07/10/15   32245   UNIVERSITY   OF   ARK.   2387199015199200   63410   YR2    FUNDING     DONALDS            0.00          768,557.49
01010       365496   07/10/15   32245   UNIVERSITY   OF   ARK.   2387199012799200   63410   YR2    FUNDING     DONALDS            0.00          367,383.42
01010       365496   07/10/15   32245   UNIVERSITY   OF   ARK.   2387199012899200   63410   YR2    FUNDING     DONALDS            0.00          674,375.05
01010       365496   07/10/15   32245   UNIVERSITY   OF   ARK.   2387199012399200   63410   YR2    FUNDING     DONALDS            0.00          573,003.11
TOTAL CHECK                                                                                                                       0.00        3,332,333.00

01010       378891   07/22/16   32245   UNIVERSITY   OF   ARK.   2387199012599200   63410   UALR    FUND   279254                 0.00          454,386.72
01010       378891   07/22/16   32245   UNIVERSITY   OF   ARK.   2387199015199200   63410   UALR    FUND   279254                 0.00          745,771.21
01010       378891   07/22/16   32245   UNIVERSITY   OF   ARK.   2387199012799200   63410   UALR    FUND   279254                 0.00          391,638.07
01010       378891   07/22/16   32245   UNIVERSITY   OF   ARK.   2387199023199209   63410   UALR    FUND   279254                 0.00          850,352.29
01010       378891   07/22/16   32245   UNIVERSITY   OF   ARK.   2387199012899200   63410   UALR    FUND   279254                 0.00          892,184.71
TOTAL CHECK                                                                                                                       0.00        3,334,333.00

TOTAL CASH ACCOUNT                                                                                                                0.00       10,000,000.00

TOTAL FUND                                                                                                                        0.00       10,000,000.00

TOTAL REPORT                                                                                                                      0.00       10,000,000.00




                                                                                    C
